DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “According to one embodiment” should be removed from the abstract.



The following title is suggested: --MEMORY DEVICE WITH MEMORY STRINGS USING VARIABLE RESISTANCE MEMORY REGIONS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 17 recite(s) the language (emphasis added) “the second select transistor including”, where “the second select transistor” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju, US 20140145137 A1.

As to claim 1, Ju discloses a memory device (see Fig 1), comprising: a plurality of memory cells (see Fig 1 Refs VR and MTC) each including: 
a variable resistance memory region (see Fig 4A Ref 150) extending in a first direction (see annotated image of Ju Fig 1 below) that is orthogonal to a semiconductor substrate (see Fig 4A Ref 100); a first semiconductor layer (see Fig 4B Ref 140 and Para [0070]) extending in the first direction and being in contact with the variable resistance memory region; a first insulating layer (see Fig 4B Ref 130) extending in the first direction and being in contact with the first semiconductor layer; and a first voltage application electrode (see Fig 4B Ref 163) extending in a second direction (see annotated image of Ju Fig 1 below) that is orthogonal to the first direction and being in contact with the first insulating layer; 
a first select transistor (see Fig 1 Ref SST) including: a second semiconductor layer (see Fig 7C Ref 143) extending in the first direction; a second insulating layer (see Fig 7E Ref 135) extending in the first direction and being in contact with the second semiconductor layer; and a second voltage application electrode (see Fig 7E Ref SSL) extending in the second direction and being in contact with the second insulating layer; and 
a memory cell string (see Fig 1 Ref CSTR) including the first select transistor, the memory cells, and a third voltage application electrode (see Fig 7E Ref 101), the 


    PNG
    media_image1.png
    695
    751
    media_image1.png
    Greyscale


As to claim 2, Ju discloses the memory device according to claim 1, wherein 


As to claim 4, Ju discloses the memory device according to claim 1, wherein 
the variable resistance memory region contains at least one of TiOx, WOx, HfOx, or TaOx (see Para [0071]).

As to claim 8, Ju discloses the memory device according to claim 1, wherein 
a core oxide film layer (see Fig 4B Ref 155) is provided inside the variable resistance memory region (see Para [0020]).

As to claim 9, Ju discloses a memory device (see Fig 1) comprising: a plurality of memory cells (see Fig 1 Refs VR and MTC) each including: 
a variable resistance memory region (see Fig 4A Ref 150) extending in a first direction (see annotated image of Ju Fig 1 above) that is orthogonal to a semiconductor substrate (see Fig 4A Ref 100); a first semiconductor layer (see Fig 4B Ref 140 and Para [0070]) extending in the first direction and being in contact with the variable resistance memory region; a first insulating layer (see Fig 4B Ref 130) extending in the first direction and being in contact with the first semiconductor layer; and a first voltage application electrode (see Fig 4B Ref 163) extending in a second direction (see annotated image of Ju Fig 1 below) that is orthogonal to the first direction and being in contact with the first insulating layer; 

a second select transistor (see Fig 1 Ref GST) including: a third semiconductor layer (see Fig 7C Ref 141) extending in the first direction; a third insulating layer (see Fig 7E Ref 135) extending in the first direction and being in contact with the third semiconductor layer; and a fourth voltage application (see Fig 7E Ref GSL) electrode extending in the second direction and being in contact with the third insulating layer; and 
a memory cell string (see Fig 1 Ref CSTR) including the first and second select transistors, the memory cells, and a third voltage application electrode (see Fig 7E Ref 101), the memory cells being coupled in series (see Fig 1 Ref CSTR) in the first direction, one end of the first select transistor (see Fig 1 Ref CSTR) being coupled to one end of one of the memory cells (see Fig 1 Ref CSTR) that is provided at a first end portion (see Fig 7E Ref 93a), one end of the second select transistor (see Fig 1 Ref CSTR) being coupled to one end of one of the memory cells (see Fig 1 Ref CSTR) that is provided at a second end portion (see Fig 7E Ref 93a), the third voltage application electrode being coupled to another end of the second select transistor (see Fig 7E Ref 93a).

As to claim 10, Ju discloses the memory device according to claim 9.
Claim 10 recites substantially the same limitations as claim 2. 


As to claim 12, Ju discloses the memory device according to claim 9.
Claim 12 recites substantially the same limitations as claim 4. 
All the limitations of claim 12 have already been disclosed by Ju in claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 7, 11, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju, US 20140145137 A1, in view of Lee, US 20210074914 A1.

As to claim 3, Ju discloses the memory device of claim 1, wherein 
the variable resistance memory region is an oxide.

Ju does not appear to disclose a phase-change element, and contains at least one of: GeTe and Sb2Te3; GeTe and BiSbTe; or Ge, Sb, and Te or a chalcogenide material. 



It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ju, may have a particular variable resistance material, as disclosed by Lee. The inventions are well known variants of vertical resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to improve data storage (see Lee Para [0063]).

As to claim 7, Ju and Lee disclose the memory device of claim 1, wherein 
an air layer (see Lee Para [0049]) is provided inside the variable resistance memory region.

As to claim 11, Ju discloses the memory device of claim 9.
Claim 11 recites substantially the same limitations as claim 3. 
All the limitations of claim 11 have already been disclosed by Ju and Lee in claim 3 above.

As to claim 15, Ju discloses the memory device of claim 9.
Claim 15 recites substantially the same limitations as claim 7. 


As to claim 16, Ju discloses a memory device (see Fig 1) comprising: a plurality of memory cell (see Fig 1 Refs VR and MTC) each including: 
a variable resistance memory region (see Fig 4A Ref 150) extending in a first direction (see annotated image of Ju Fig 1 above) that is orthogonal to a semiconductor substrate (see Fig 4A Ref 100); a first semiconductor layer (see Fig 4B Ref 140 and Para [0070]) extending in the first direction and covering an outer periphery of the variable resistance memory region (see Fig 4B Ref 140); a first insulating layer (see Fig 4B Ref 130) extending in the first direction and covering an outer periphery of the first semiconductor layer (see Fig 4B Ref 130); and a first voltage application electrode (see Fig 4B Ref 163) extending in a second direction (see annotated image of Ju Fig 1 above) that is orthogonal to the first direction and covering a part of an outer periphery of the first insulating layer (see Fig 4B Ref 163); 
a first select transistor (see Fig 1 Ref SST) including: a second semiconductor layer (see Fig 7C Ref 143) extending in the first direction; a second insulating layer (see Fig 7E Ref 135) extending in the first direction and covering an outer periphery of the second semiconductor layer (see Fig 7E Ref 135); and a second voltage application electrode (see Fig 7E Ref SSL) extending in the second direction and covering an outer periphery of the second insulating layer (see Fig 7E Ref SSL); and 
a memory cell string (see Fig 1 Ref CSTR) including the first select transistor, the memory cells, and a third voltage application electrode (see Fig 7E Ref 101), the 

Ju does not appear to explicitly disclose being in a columnar or cylindrical shape.

Lee discloses being in a columnar or cylindrical shape (see Lee Fig 1 Ref 33).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ju, may have a particularly shaped pillar, as disclosed by Lee. The inventions are well known variants of vertical resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to improve data storage (see Lee Para [0063]).

As to claim 17, Ju and Lee disclose the memory device according to claim 16, further comprising: 
the second select transistor (see Fig 1 Ref GST) including: a third semiconductor layer (see Fig 7C Ref 141) extending in the first direction and being in a columnar or cylindrical shape (see Lee Fig 1 Ref 33); a third insulating layer (see Fig 7E Ref 135) 
a fourth voltage application electrode (see Fig 7E Ref GSL) extending in the second direction and covering an outer periphery of the third insulating layer (see Fig 7E Ref GSL), wherein 
the third voltage application electrode is coupled to the one end of the memory cell that is provided at the second end portion via the second select transistor (see Fig 7E Ref 93a).

As to claim 19, Ju and Lee disclose a memory device (see Fig 1) comprising: a memory pillar (see Fig 4A) including: 
first voltage application electrodes (see Fig 4B Ref 163) and first insulating layers (see Fig 4B Refs 113 and 114) alternately stacked in a first direction (see annotated image of Ju Fig 1 above) that is orthogonal to a semiconductor substrate (see annotated image of Ju Fig 1 above); a cylindrical first hole (see Lee Fig 1 Ref 33) that penetrates (see Fig 6A Ref 103) the first voltage application electrodes and the first insulating layers in the first direction; a cylindrical (see Lee Fig 1 Ref 33) second insulating layer (see Fig 4B Ref 130) covering an inner wall of the first hole (see Fig 4B Ref 130) and extending in the first direction; a cylindrical first semiconductor layer (see Fig 4B Ref 140 and Para [0070]) covering an inner wall of the second insulating layer (see Fig 4B Ref 140 and Para [0070]) and extending in the first direction; and a cylindrical or columnar-shaped variable resistance memory region (see Fig 4B Ref 150) covering an inner wall of the first semiconductor layer and extending in the first direction (see Fig 4B Ref 150); 

a memory cell string (see Fig 1 Ref CSTR) including the first select transistor, the memory pillar, and a third voltage application electrode (see Fig 7E Ref 101), one end of the first select transistor (see Fig 1 Ref CSTR) being coupled to a first end of the memory pillar (see Fig 7E Ref 93a), the third voltage application electrode being coupled to a second end of the memory pillar (see Fig 7E Ref 93a).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju, US 20140145137 A1, in view of Lien, US 20200373355 A1.

As to claim 5, Ju discloses the memory device according to claim 1, further comprising: 
a plurality of fifth voltage application electrodes (see Fig 4A Ref 190) each coupled to another end of the first select transistor (see Fig 4A Ref 190); and 
a sequencer (see Para [0085]; The circuit provided the voltages is a sequencer.) configured to selectively perform a read operation or a write operation (see Para [0090]) 

Ju does not appear to explicitly disclose a plurality of fifth voltage application electrodes extending in a third direction that is orthogonal to the first and second directions.

Lien discloses disclose a plurality of fifth voltage application electrodes (see Lien Fig 15A Ref 108 and Fig 16) extending in a third direction (see annotated image of Ju Fig 1 above) that is orthogonal to the first and second directions.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ju, may have a bit lines with a particular direction, as disclosed by Lien. The inventions are well known variants of vertical resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lien’s attempt to manage leakage current (see Lien Para [0163]).

As to claim 13, Ju discloses the memory device of claim 9.
Claim 13 recites substantially the same limitations as claim 5. 
All the limitations of claim 13 have already been disclosed by Ju and Lien in claim 5 above.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju, US 20140145137 A1, in view of Sasago, US 20170040379 A1.

As to claim 6, Ju discloses the memory device according to claim 1, wherein 
oxide is provided inside the variable resistance memory region.

Ju does not appear to explicitly disclose silicon nitride.

Sasago discloses silicon nitride (see Fig 4a Ref 91 and Para [0072]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ju, may have a particular isolating materials, as disclosed by Sasago. The inventions are well known variants of vertical resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sasago’s attempt to prevent leakage currents (see Sasago Para [0118]).

As to claim 14, Ju discloses the memory device of claim 9.
Claim 14 recites substantially the same limitations as claim 6. 
All the limitations of claim 14 have already been disclosed by Ju and Sasago in claim 6 above.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju, US 20140145137 A1 and Lee, US 20210074914 A1, in view of Lien, US 20200373355 A1.

As to claim 18, Ju and Lee disclose the memory device according to claim 16, further comprising: 
a plurality of fifth voltage application electrodes (see Fig 4A Ref 190) each coupled to another end of the first select transistor (see Fig 4A Ref 190); and a sequencer (see Para [0085]) configured to selectively perform a read operation or a write operation (see Para [0090]) by applying a voltage (see Fig 4A Ref 0V) between at least one of the fifth voltage application electrodes and the third voltage application electrode (see Fig 4A Ref 0V).

Ju and Lee do not appear to explicitly disclose a plurality of fifth voltage application electrodes extending in a third direction that is orthogonal to the first and second directions.

Lien discloses disclose a plurality of fifth voltage application electrodes (see Lien Fig 15A Ref 108 and Fig 16) extending in a third direction (see annotated image of Ju Fig 1 above) that is orthogonal to the first and second directions.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ju and Lee, may have a bit lines with a particular direction, as disclosed by Lien. The inventions are well known variants of vertical resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lien’s attempt to manage leakage current (see Lien Para [0163]).

As to claim 20, Ju and Lee disclose the memory device according to claim 19.
Claim 20 recites substantially the same limitations as claim 18. 
All the limitations of claim 20 have already been disclosed by Ju, Lee, and Lien in claim 18 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Narayanan, US 20120044742 A1 discloses a columnar or cylindrical shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/21/2022